IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM C. MCCALL,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-566

HSBC BANK USA, N.A., ET
AL.,
     Appellee.

_____________________________/

Opinion filed March 17, 2016.

An appeal from the Circuit Court for Duval County.
Frederic A. Buttner, Judge.

Mark P. Stopa of Stopa Law Firm, Tampa, for Appellant.

Shaib Y. Rios of Brock & Scott, PLLC, Fort Lauderdale, for Appellee.


                        ON MOTION FOR REHEARING


PER CURIAM

      We grant Appellant’s motion for rehearing, withdraw our previous per

curiam affirmance, and substitute the following in its place.

      AFFIRMED. See Brindise v. U.S. Bank Nat’l Ass’n, 41 Fla. L. Weekly

D223 (Jan. 20, 2016).

SWANSON, MAKAR, and BILBREY, JJ., CONCUR.